Citation Nr: 1412699	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  11-20 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to June 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California which denied service connection for a back disorder and for a neck disorder.

A June 2009 decisional letter denied the Veteran's claim for nonservice-connected pension benefits

The appellant provided testimony at a travel Board hearing in March 2013.  A transcript of the hearing is of record.

The issues of entitlement to service connection for a back disorder and a neck disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At a March 2013 Board hearing before the undersigned, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of his appeal with respect to the issue of entitlement to nonservice-connected pension benefits.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal for entitlement to nonservice-connected  pension benefits by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran indicated during the March 2013 Board hearing that he wished to withdraw his appeal for entitlement to nonservice- connected pension benefits.  Hence, there remain no allegations of errors of fact or law concerning this particular portion of the appeal for appellate consideration. Accordingly, the Board does not have jurisdiction to review this portion of the appeal and it must be dismissed.


ORDER

The appeal for entitlement to nonservice-connected pension benefits is dismissed.


REMAND

The Board observes that further development is required prior to adjudicating the Veteran's claims for entitlement to service connection for a back disorder and for a neck disorder.

Initially, the Board notes that the Veteran testified at the March 2013 hearing that he was receiving disability benefits from the Social Security Administration (SSA).  Therefore, on remand the RO should request any available SSA records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (VA's duty to assist includes obtaining SSA decision and supporting medical records pertinent to VA claim).

The Veteran also testified that he received Worker's Compensation benefits in 2007 related to his back and knees.  On remand, the RO should obtain any records that were generated in connection with the Veteran's Worker's Compensation claim.

The appellant asserts that he has current back and neck disorders related to service.  He testified that during service, he fell off a truck while loading steel drums and that he hurt his back but he did not seek any medical treatment at the time. 

On his October 1968 pre-enlistment examination, clinical evaluation of the spine was normal.  In an April 1969 Report of Medical History, the examiner noted that the Veteran had recurrent back pain since 1966, following injury received during sports.  On the April 1969 separation examination, clinical evaluation of the spine was normal.  

In a September 2010 opinion, the Veteran's private physician reported treating him for the past 20 years.  The physician stated that the Veteran had chronic back pain due to old trauma from football injuries in high school with reinjury in the Army while on training. 

The Veteran was afforded a VA examination to evaluate his back claim in November 2010 and was diagnosed as having lumbar spine spondylosis and disc degeneration.  The examiner concluded that the Veteran's back condition was as least as likely not related to military service.  The rationale provided was that the Veteran first injured his back in 1969 while in active military service and then by constant and forceful use of his back during active military duty which predisposed him to expedited inflammatory process.  In a separate opinion, the examiner stated that the aggravation of the back condition which pre-existed, is as least as likely as not related to military service.  The rationale provided was the "extreme use of the spine and carrying heavy loads back and forth while doing active military service which speeds up wear and tear beyond usual cause."  The Board finds the examiner's opinions to be inadequate as they are contradictory (attributes the back disorder to direct service incurrence as well as aggravation), based on an inaccurate factual basis (football injury during service) and uses incorrect legal standard with respect to aggravation.  

Further opinion was sought by another VA physician in March 2011.  This physician concluded that the current lower back condition was less likely than not related to military service.  The rationale provided was that there is no notation in the service records indicating back pain complaints or evaluations.  This opinion is also inadequate as the examiner did not address aggravation. 

In light of the above, the Veteran should be afforded a new VA examination to determine the nature and etiology of his back disability.  The examiner should take into account the Veteran's private medical records, lay statements, and any new medical evidence available.

Accordingly, the case is REMANDED for the following action:

1.  Request from SSA complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s). If these records are not available, a negative reply is required.

2.  After obtaining any necessary information and authorization from the Veteran, contact the appropriate state agency and obtain a copy of any determinations made with regard to the Veteran's claim for Worker's Compensation, to include all medical records upon which the determinations were made.  

3.  After all available records have been associated with the claims file, the Veteran should be afforded a new VA medical examination for the purposes of determining the nature and etiology of his current low back disorder.  The claims file must be provided to the examiner for review in connection with the examination.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should identify any low back disorder(s). 

In regard to each diagnosed condition, the examiner should specifically provide an opinion as to whether the condition pre-existed service.  If so, the examiner should also provide an opinion as to whether the condition permanently increased beyond its natural progression during service. 

If the examiner finds that the Veteran has any current low back disorder which did not pre-exist service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the condition was incurred or aggravated as a result of service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2013), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


